 

Case 20-10343-LSS Doc 2885 Filed 05/03/21 Page1of2

July 26, 2021

S| N21 MAY -3 PM IZ: 23
Justice Lauri Selber Silverstein
BSA Bankruptcy Case
824 Market Street
6th Floor
Wilmington, DE 19801

Dear Justice Lauri Selber Silverstein,

nS of the Boy Scouts of
America, | am writing you to an attempt to explain, not only (jiiifhat | suffered at the time, but
also to help you understand the (RS that | suffered then and continue to

suffer today,

| was ny It began with the that is commonly

used o break-down the defenses of their victims. tarted quickly
thereafter, and included After the first encounter at this

ES | wes very afraid of him and

what he said that he would do to me and to members of my family if | ever told anyone what was
happening. | couldn't bout things that he would do to me and
members of my family. At one point, | found out later that he had

been Tee 2'So, and that the Scouting organization had

been hoping that it would all go away. One of the

   
  

 
  

 
  

Although | was saved from further | was not saved from the
that | continued to suffer for many years to follow. | had a great deal of difficulty trusting any adult
male, unless they were part of my family. As a young man, | had difficulty in establishing any lasting

 
     
 
  

relationships with young women because, at times
his made me more and more determined to prove to

P= vr oIIND
desire to prove this, and to prove that girls\women were attracted to me lead to me being unfaithful
in my relationships, which led to more guilt. It seemed, at times, (la

My salvation came.in part, from the fact that | majored in
j ' | had a strong desire to
study this field in the hopes that it would help me understand my personal situation and learn to deal
with it in a positive manner. For the most part, it worked. | will always feel “damaged”, and still have
occasional nightmares, but through The Grace of God, | am a survivor.

   

Your Honor, | hope and prey that you will understand how much so many of us have suffered, | am
sure that there are some who have not survived.

Sincerely,

 

 
Case 20-10343-LSS Doc 2885 Filed 05/03/21 Page 2 of 2

 

cee ee oS _ aff oa

NORTH TEXAS TX PRDC ,
DALLAS TX 750
27 APR 2021 PM4@ L

tery

lv €a
Sushiue Launw Selbea °

\3s 8 G anliicvyrtcy Cex se
Zz2u “ avat S Leet

oe Elon
wilmirghn bE \A Bol

 

 
